Title: To George Washington from Bryan Fairfax, 20 January 1772
From: Fairfax, Bryan
To: Washington, George



Dear Sir,
Alexandria January the 20th 1771 [1772]

I have just time to inform You by Mr Henderson that I sent up to Mr Smith and acquainted him that I had sold the Tract on little River provided he had not done so; and that he informed me that he had not, having been with some to look at the Land but as they had no Money he would not agree with them; so that you may depend upon having it if you don’t dislike it when you come to see it. With my Compliments to Mrs Washington I remain Dr sir Yr most obedt & obliged hble St

Bryan Fairfax


I beg the favor of you to give the inclosed to Mr Rind.

